SECURITY AGREEMENT


This Security Agreement (hereinafter referred to as the “Agreement”) is made
this 21st day of January, 2011, by and between LIGHTYEAR NETWORK SOLUTIONS, LLC,
a Kentucky limited liability company, having an address of 1901 Eastpoint
Parkway, Louisville, Kentucky  40223 (hereinafter referred to as “Pledgor”), and
FIRST SAVINGS BANK, F.S.B., having an address of 501 East Lewis and Clark
Parkway, Clarksville, Indiana  47129 (hereinafter referred to as “Secured
Party”).


RECITALS:


A.           The Collateral.  For purposes of this Agreement, the term
“Collateral” means and includes the following:


1.           That certain Limited Access Lockbox Account of Pledgor, Account No.
7380314745 (hereinafter referred to as the “Lockbox Account”), held with Fifth
Third Bank, an Ohio corporation (hereinafter referred to as the “Fifth Third”).


2.           That certain business operating account of Pledgor, Account No.
7380314950 (hereinafter referred to as the “Operating Account”), held with Fifth
Third.


3.           All goods, instruments, documents, documents of title, policies and
certificates of insurance, general intangibles (including without limitation
choses in action, tax refunds and insurance proceeds) chattel paper, deposits,
money, cash or other property of Pledgor now owned or hereafter acquired;
including, but not limited to all trade names, trademarks, trade secrets,
goodwill, patents, patent applications, copyrights, deposit accounts, licenses
and franchises.


4.           All cash and non-cash proceeds of all the foregoing, all products
of the foregoing, and all substitutions.


B.           Secured Indebtedness and Liabilities.  This Agreement secures:


1.           That certain promissory note dated January 21, 2011, in the
principal amount of $2,000,000.00, maturing on January 21, 2013, executed and
delivered by Lightyear Network Solutions Inc., a Nevada corporation (hereinafter
referred to as “Debtor”) to Secured Party (hereinafter referred to as the
“Note”);


2.           Those certain guaranties from Pledgor, Ronald L. Carmicle, and J.
Sherman Henderson (hereinafter referred to as the “Guarantors”), in favor of
Secured Party securing the Note (hereinafter referred to, collectively, as the
“Guaranty”);


3.            All sums payable on or by reason of the Note and/or Guaranty
identified above and any other instrument securing payment of the Note and the
performance and observance of all of the provisions hereof or any instrument
securing payment of said promissory note;

 
 

--------------------------------------------------------------------------------

 

4.           All other present and future, direct and indirect obligations and
liabilities of Debtor and/or Pledgor to Secured Party or any of its affiliates
up to a maximum aggregate indebtedness of $2,000,000.00; and


5.           Any extensions, renewals, modifications and replacements of the
foregoing, without limit as to number or frequency


(hereinafter referred to as the “Indebtedness”).  The Indebtedness is further
secured by, inter alia, (i) a certain Lockbox and Account Control Agreement
dated as of even date herewith (hereinafter referred to as the “Control
Agreement”) covering the Lockbox Account, executed by and between Pledgor,
Secured Party, and Fifth Third; (ii) the Guaranty; and (iii) certain other
security instruments which may be executed in connection with, or as security
for, the Indebtedness (all of the above-described being hereinafter referred to
as the “Security Documents”).


In addition to the above-described Indebtedness, this Agreement shall further
secure (i) the performance of all of the covenants of Debtor and/or Pledgor and
the payment of all sums payable by Debtor and/or Pledgor, under the terms of
this Agreement, the Indebtedness, and/or the Security Documents; (ii) the
repayment of all sums advanced by Secured Party to protect its interest in the
Collateral or to perform any covenants of Pledgor hereunder which Pledgor shall
have failed to perform and interest at the Default Rate on such sums advanced by
Secured Party; (iii) any and all now existing and future obligations of Debtor
and/or Pledgor to Secured Party, however created, evidenced or acquired, whether
direct or indirect, absolute or contingent, matured or unmatured, primary or
secondary, or with joint, several, or joint and several liability, including
future obligations and advances under the Note to the same extent as if such
future obligations and advances were made on the date of execution of this
Agreement (it being understood that Secured Party is not under any obligation to
make any future advances except as specifically set forth in the notes
comprising the Indebtedness); (iv) any and all modifications, extensions,
renewals, substitutions and replacements of any Indebtedness or obligation
hereinabove described; and (v) costs of collection of all such sums, including,
but not limited to, attorney fees and court costs.  All of the foregoing are
sometimes hereinafter called the “Liabilities”.


“Default Rate”, for purposes of this Agreement, shall mean the interest rate
applicable under the notes comprising the Indebtedness after maturity or the
occurrence of an Event of Default.

 
2

--------------------------------------------------------------------------------

 

GRANT


NOW, THEREFORE, for and in consideration of Secured Party making the loan
described in the Indebtedness to or for the benefit of Debtor, which loan is
also of direct or indirect benefit to Pledgor, and for the purpose of securing
the Indebtedness and the Liabilities and the performance by Debtor and/or
Pledgor of their obligations hereunder, and in consideration of the various
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by Pledgor, PLEDGOR
HEREBY WARRANTS, CONVEYS, GRANTS, AND ASSIGNS TO THE SECURED PARTY AND ITS
SUCCESSORS AND ASSIGNS FOREVER A CONTINUING SECURITY INTEREST IN AND TO ALL OF
THE COLLATERAL.  Notwithstanding anything to the contrary contained in this
Agreement, upon payment in full of the Indebtedness and performance of all
obligations under the Loan Documents, this Agreement shall terminate and be of
no further force and effect and the Secured Party shall thereupon terminate its
security interest in the Collateral.
 
COVENANTS AND AGREEMENTS OF PLEDGOR


To further secure the payment of the Indebtedness and the performance and
satisfaction of the Liabilities, Pledgor hereby represents, warrants, covenants,
and agrees as follows:


1.           Title.  Pledgor has or will acquire, and will maintain full and
absolute title in Pledgor to the Collateral, except for the lien created hereby,
and the lien created by that certain Security Agreement dated March 17, 2010, by
and between Pledgor and Secured Party and that certain Lockbox and Account
Control Agreement dated as of March 17, 2010, by and between Pledgor, Secured
Party, and Fifth Third Bank, and Pledgor has good right to subject the
Collateral to the security interest granted by this Security Agreement.  Except
for Collateral in the possession of the Secured Party or in possession of a
third party per agreement of Pledgor and Secured Party, Pledgor has and will
maintain full possession of the Collateral and will defend it against all
adverse claims.


2.           Perfection and Priority.  Upon the execution and delivery of this
Agreement by Pledgor, and upon the Secured Party filing of appropriate financing
statements with the appropriate governmental agencies and payment of the
appropriate recording fees, the execution and delivery of investment account
control agreements, and/or, as applicable, Secured Party’s taking possession or
control of the Collateral, Secured Party will have a perfected security interest
in and to the Collateral having first priority in such Collateral.


3.           Protection and Use of Collateral.  Pledgor shall not, without the
prior written consent of Secured Party, sell, assign, transfer, or otherwise
dispose of any of the Collateral or any of Pledgor’s right, title or interest
therein, and shall not otherwise do or permit anything to be done or occur that
may impair the Collateral as security hereunder.  Moreover, Pledgor shall
maintain, handle, and otherwise deal with the Collateral as provided in, and
subject to the limitations of, the Control Agreement, including any addenda
thereto.  Said separate Control Agreement, and the rights of Secured Party and
obligations of Pledgor provided therein, shall be deemed to supplement and add
to this Agreement.  In the event of any conflict between the provisions of this
Agreement and said separate Control Agreement, the terms of said Control
Agreement shall prevail.

 
3

--------------------------------------------------------------------------------

 

4.           Financing Statements, Certificates, Etc.  Pledgor will do such acts
as Secured Party may deem necessary or appropriate to establish and maintain in
Secured Party a valid first lien and security interest in the Collateral to
secure full and prompt performance and payment of the obligations.  Pledgor
authorizes Secured Party, at the expense of Pledgor, to sign and file, without
Pledgor’s signature, such financing and continuation statements, amendments, and
supplements thereto, notices to third parties and other documents which Secured
Party may from time to time deem necessary to perfect, preserve and protect its
security interest in the Collateral, including, without limitation, such
financing statements as may be necessary or appropriate, in the reasonable
opinion of the Secured Party, to perfect and protect Secured Party’s security
interest in such of the Collateral as may be or be deemed to be or constitute
fixtures under Indiana law.  Pledgor agrees to execute and deliver to Secured
Party any such financing statements and documents and to furnish and endorse
such other instruments, certificates, certificates of title with Secured Party’s
security interest noted thereon or executed applications for said certificates
as Secured Party may from time to time request in order to evidence, perfect,
preserve and protect its security interest in the Collateral.  Pledgor agrees to
prepare and execute such notices to third parties regarding the security
interest in the Collateral created by this Agreement as Secured Party deems
advisable to perfect, preserve, and protect the security interest.  Pledgor,
from time to time, and at any time, upon request by Secured Party, will deliver
to Secured Party certified schedules, in such form as may be specified by
Secured Party, identifying the Collateral, or such part thereof as may be
specified by Secured Party, together with such supporting documents and
information as Secured Party reasonably may request.


5.           Taxes and Assessments.  Pledgor agrees to pay promptly when due all
taxes, assessments, and governmental charges upon or against Pledgor for the
Collateral, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith by appropriate proceedings and for which Pledgor has established
adequate reserves.


6.           Other Obligations and Costs.  In the event Pledgor fails to pay any
taxes, assessments, charges, or other costs or expenses which Pledgor is
required to pay in order to comply with the terms hereof, Secured Party may, but
shall have not duty to, make expenditures for any and all such purposes on
Pledgor’s behalf.  Secured Party may also, but shall have no duty to, perform on
behalf of Pledgor any agreement or obligation of Pledgor hereunder which Pledgor
shall have failed to perform.  Pledgor will forthwith reimburse Secured Party
for all costs and expenses of Secured Party in connection with or relating to
any such payment or performance, including reasonable attorney’s fees, which
amounts shall constitute part of the Liabilities due to Secured Party from
Debtor and/or Pledgor, shall be secured hereby and shall bear interest at the
Default Rate.

 
4

--------------------------------------------------------------------------------

 

7.           Events of Default/Acceleration.  Upon the occurrence of any of the
following (hereinafter referred to as “Events of Default”), Secured Party shall
be entitled to exercise its remedies under this Agreement or as otherwise
provided by law:  (1) Debtor and/or Pledgor fails to pay when due any amount
payable under the notes comprising the Indebtedness, the Security Documents, or
any agreement evidencing the Indebtedness; (2) Debtor and/or Pledgor (a) fails
to observe or perform any other agreement evidencing or securing the
Indebtedness, including, but not limited to the Note comprising the
Indebtedness, the Security Documents or (b) make any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Secured Party; (3) Debtor and/or Pledgor defaults under the
terms of the Note comprising the Indebtedness, Security Documents, or any other
note, loan agreement, mortgage, security agreement, or document executed as part
of the Indebtedness transaction or any guaranty of the Indebtedness becomes
unenforceable in whole or in part, or any guarantor fails to promptly perform
under such a guaranty; (4) Debtor and/or Pledgor fails to pay when due any
amount payable under any note or agreement evidencing debt to Secured Party or
defaults under the terms of any agreement or instrument relating to or securing
any debt for borrowed money owing to Secured Party; (5) Debtor and/or Pledgor
becomes insolvent or unable to pay its debts as they become due; (6) Debtor
and/or Pledgor (a) makes an assignment for the benefit of creditors, (b)
consents to the appointment of a custodian, receiver, or trustee for itself or
for a substantial part of its assets, or (c) commences any proceeding under any
bankruptcy, reorganization, liquidation, insolvency, or similar laws of any
jurisdiction; (7) a custodian, receiver, or trustee is appointed for Debtor
and/or Pledgor or for a substantial part of his assets without the consent of
the party against which the appointment is made and is not removed within sixty
(60) days after such appointment; or Debtor and/or Pledgor consents to such
appointment; (8) proceedings are commenced against Debtor and/or Pledgor under
any bankruptcy, reorganization, liquidation, or similar laws of any
jurisdiction, and such proceedings remain undismissed for sixty (60) days after
commencement; or Debtor and/or Pledgor consents to the commencement of such
proceedings; (9) any judgment having a material affect on Debtor’s and/or
Pledgor’s assets is entered against Debtor and/or Pledgor, or any attachment,
levy, or garnishment is issued against any property of Debtor and/or Pledgor;
(10) any proceedings are instituted for the foreclosure or collection of any
mortgage, judgment, or lien affecting the Collateral; (11) Debtor and/or Pledgor
sells, transfers, or hypothecates or attempts to sell, transfer, or hypothecate
all or any part of the Collateral except as provided in this Security Agreement
without the prior written consent of Secured Party; (12) Debtor and/or Pledgor
dies; (13) Debtor and/or Pledgor, as applicable, without Secured Party’s written
consent, (a) is dissolved or its existence is terminated, (b) merges or
consolidates with any third party, (c) sells a material part of its assets or
business outside the ordinary course of its business, or (d) agrees to do any of
the foregoing; (14) there is a substantial change in the existing or prospective
financial condition of Debtor and/or Pledgor which Secured Party in good faith
determines to be materially adverse; or (15) if at any time or for any reason
Secured Party reasonably and in good faith deems itself insecure.


8.           Remedies Upon Default.  Time is of the essence under this Security
Agreement.  Upon the occurrence of any Event of Default and the expiration of
any applicable grace period provided in the notes comprising the Indebtedness
and/or Security Documents and at any time thereafter, the Secured Party shall be
entitled, without notice to Debtor and/or Pledgor, to declare all of the
Indebtedness to be immediately due and payable, whereupon the same shall become
immediately due and payable, without presentation, demand, protest, notice of
protest, or other notice of dishonor of any kind, all of which are hereby
expressly waived.  In addition, upon the occurrence of any Event of Default
under this Security Agreement and the expiration of any applicable grace period
provided in the notes comprising the Indebtedness, and at any time thereafter,
Secured Party shall have all the remedies of a secured party under the Indiana
Uniform Commercial Code and as otherwise provided by applicable law, including
but not limited to the following:

 
5

--------------------------------------------------------------------------------

 

(a)           Secured Party may take possession of the Collateral and may use it
after having done so.  For purposes of taking possession, Secured Party may
enter upon any premises on which the Collateral may be situated without legal
process and remove the Collateral.  Pledgor hereby releases Secured Party from
any claims arising from such removal and shall hold Secured Party harmless from
any liability resulting therefrom, except for liability arising or resulting
from Secured Party’s gross negligence or willful intent.


(b)           Secured Party may notify any person indebted to Pledgor to pay
Secured Party directly any amounts due Pledgor under an account receivable,
general intangible, investment account, instrument or chattel paper, and Secured
Party may enforce payment of the same through legal proceedings, or otherwise,
in its own name or in the name of Pledgor.


(c)           Secured Party may require Pledgor to assemble the Collateral and
make it available at a place to be designated by Secured Party.


(d)           Unless the Collateral threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Secured Party shall give
Pledgor at least ten (10) days prior written notice of the time and place of any
public sale thereof or of the time after which any private sale or any other
intended disposition thereof is to be made.  Pledgor stipulates and agrees that
a disposition complying with this subparagraph shall be deemed a commercially
reasonable disposition of the Collateral by Secured Party.  The expenses of
retaking, holding, preparing for sale, selling, and the like, and reasonable
attorney’s fees and expenses incurred by Secured Party, may be paid from the
proceeds of the disposition.


(e)           Pledgor agrees that Secured Party may obtain the appointment of a
receiver respecting the Collateral upon such notice as may be required by
applicable law and without notice if permitted by such law, and may obtain
immediate possession thereof in replevin.


All remedies of Secured Party shall be cumulative to the full extent provided by
law.  Pursuit by Secured Party of certain judicial or other remedies shall not
abate nor bar resort to other remedies with respect to the Collateral, and
pursuit of certain remedies with respect to all or some of the Collateral shall
not bar other remedies with respect to the Indebtedness or the Liabilities or to
other portions of the Collateral.  Secured Party may exercise its rights to the
Collateral without resorting or regard to other collateral or sources of
security or reimbursement for the Indebtedness or the Liabilities.


9.           Nonwaiver, Expenses, Proceeds of Collateral.  No waiver by Secured
Party of any of its rights or of any Event of Default shall be effective unless
in writing, and in no event shall it operate as a waiver of any other of its
rights or any other Event of Default nor of the same rights or Event of Default
on any future occasion.  Pledgor shall pay to Secured Party on demand any and
all expenses, including reasonable attorney’s fees, incurred or paid by Secured
Party in perfecting, protecting, or enforcing its rights and interests with
respect to the Collateral.  After deducting all of said expenses the residue of
any proceeds of collection or sale of the Collateral shall be applied to the
payment of the Indebtedness and the Liabilities and Debtor shall remain fully
liable for any deficiency.

 
6

--------------------------------------------------------------------------------

 

10.           Applicable Law.  The Uniform Commercial Code as codified in the
State of Indiana at Indiana Code 26-1-1 et seq. (hereinafter referred to as the
“UCC”) shall govern the settlement, perfection and the effect of attachment and
perfection of the Secured Party’s security interest in the Collateral and the
rights, duties and obligations of the Secured Party and the Pledgor with respect
to the Collateral (whether or not the UCC applies to the Collateral).  Should
applicable law confer any rights or impose any duties inconsistent with or in
addition to any of the provisions of this Security Agreement, the affected
provisions of this Security Agreement shall be considered amended to conform to
such law, but all other provisions hereof shall remain in full force and effect
without modification.  This Security Agreement shall be construed under the laws
of the State of Indiana.
 
11.           Successors in Interest.  This Security Agreement shall be binding
upon and inure to the benefit of Pledgor and Secured Party and their respective
successors, assigns, and legal representatives.


12.           Notices.  Any notice required to be given by any party to the
other under the provisions of this Security Agreement or under applicable law
shall be given to Pledgor and shall be given to Secured Party, at the address
set forth in the initial paragraph of this Agreement.
 
[SPACE INTENTIONALLY BLANK; SIGNATURES ON FOLLOWING PAGE]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Pledgor has executed and delivered this Agreement the day
and date first written above.


“PLEDGOR”
 
LIGHTYEAR NETWORK SOLUTIONS, LLC
a Kentucky limited liability company
   
By:
/S/ J. Sherman Henderson, III,
 
J. Sherman Henderson, III, CEO



Prepared by:


Keith D. Mull
MULL & HEINZ, LLC
2867 Charlestown Road
New Albany, Indiana  47150
(812) 206-2315

 
S-1

--------------------------------------------------------------------------------

 
